          Case 1:19-cv-01581-KBJ Document 51 Filed 04/06/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                  )
PAULA BIRD, et al.,                               )
                                                  )
        Plaintiffs,                               )
                                                  )
v.                                                )
                                                  )       Civil Action No. 1:19-cv-01581-KBJ
WILLIAM P. BARR, in his official capacity as      )
Attorney General of the United States of          )
America,                                          )
                                                  )
        Defendant.                                )
                                                  )

    DEFENDANT’S PARTIAL MOTION TO DISMISS THE THIRD AMENDED
 COMPLAINT FOR LACK OF JURISDICTION AND FAILURE TO STATE A CLAIM
               UPON WHICH RELIEF CAN BE GRANTED

       Defendants hereby move for partial dismissal of the Third Amended Complaint for lack

of jurisdiction, FED. R. CIV. P. 12(b)(1), and failure to state a claim upon which relief can be

granted, FED. R. CIV. P. 12(b)(6). Pursuant to L.CV.R. 7(a) & (c), Defendants attach hereto a

Memorandum of Points and Authorities in support of the Motion, as well as a proposed order.

Dated: April 6, 2020                   Respectfully submitted,

                                               JOSEPH H. HUNT
                                               Assistant Attorney General

                                               CARLOTTA P. WELLS
                                               Assistant Branch Director

                                               MARTIN M. TOMLINSON (SC Bar No. 76014)
                                               AMBER RICHER (CA Bar No. 253918)
                                               Trial Attorneys
                                               U.S. Department of Justice
                                               Civil Division, Federal Programs Branch
                                               1100 L Street NW
                                               Washington, D.C. 20530
                                               Tel: (202) 514-3489
                                               Email: amber.richer@usdoj.gov
                                               Attorneys for Defendant
